

116 S2748 IS: Don’t Break Up the T-Band Act of 2019
U.S. Senate
2019-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2748IN THE SENATE OF THE UNITED STATESOctober 30, 2019Mr. Markey (for himself, Mr. Schumer, Ms. Warren, Mrs. Gillibrand, and Mr. Casey) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo repeal the section of the Middle Class Tax Relief and Job Creation Act of 2012 that requires the
			 Federal Communications Commission to reallocate and auction the T-Band
			 spectrum.
	
 1.Short titleThis Act may be cited as the Don’t Break Up the T-Band Act of 2019. 2.Repeal of requirement to reallocate and auction T-Band spectrum (a)RepealSection 6103 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1413) is repealed.
 (b)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by striking the item relating to section 6103.